DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/7/2022.
Claims 1, 10, 15 are amended.
Claims 5 and 16 are cancelled.
Claims 1-4 and 6-15 are pending.

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. The Examiner notes that the scope of the claims have changed and that Niitsu (JP 10-34909) is used to address the newly added claim limitations.
The Applicant argues Shiokawa does not describe of suggest “the heater at an edge of the piezoelectric substrate opposite the atomization region, the supply element at least partially overlying the heater and configured to transport the aerosol-forming substrate form the storage portion to the atomization region,” as recited in claim 1 and 10 (p. 9). Specifically, the Applicant argues that Shiokawa describes transporting the liquid away from the inter-digital transducers to the thermal reaction part 30 rather than from the thermal reaction part 30 to an atomization region (p. 9). The Applicant further argues that Shiokawa fails to describe or illustrate a supply element overlying the thermal reaction part and configured to transport the liquid to an atomization region (p. 9). 
	The Examiner has noted the Applicant’s argument but does not find it persuasive. 
	First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Applicant has argued against Shiokawa alone, whereas the current rejection depends on the combination of Friend, Niitsu, and Shiokawa. 
	Second, the Examiner contends that Friend teaches the claim limitation “the supply element configured to transport the aerosol-forming substrate form the storage portion to the atomization region” and Niitsu in view of Shiokawa teaches “the heater at an edge of the piezoelectric substrate opposite the atomization region” and Friend in view of Niitsu teaches “the supply element at least partially overlapping the heater.” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6-7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542; of record) in view of Niitsu et al. (JP 10-34909) and in further view and/or further evidenced by Shiokawa et al. (US 2005/0083785; of record).
Regarding claims 1, 10, and 13, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d; interpreted as the combination of the Falcon tube and the housing of the liquid reservoir) including a liquid reservoir for containing liquid to be delivered to the apparatus (Page 3, lines 32-33; “storage portion including a storage housing configured to hold an aerosol-forming substrate”);
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; “atomization region”) and a single phase unidirectional transducer (Page 3, line 27-28;  “first transducer”) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);
a wick (equivalent to a supply element and capillary element) in contact with the working surface for delivery of the liquid (Page 3, lines 29-31; “providing the aerosol-forming substrate to the atomization region”) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c); and
a signal generating means for applying an ultrasonic signal to said electrode for generating a surface acoustic wave in the working surface (Page 3, line 14-16; equivalent to a control system).

    PNG
    media_image1.png
    379
    480
    media_image1.png
    Greyscale

	However, Friend is silent as to a heater arranged on a same surface of the SAW-atomizer as the atomization region and the first transducer, the heater at an edge of the piezoelectric substrate opposite the atomization region, the supply element at least partially overlying the heater.
	Niitsu teaches a liquid jetting device utilizing a SAW streaming phenomenon (abstract) comprising a propagation body (1; Figs. 1-2) with a propagation surface (1a), an interdigital electrode (2) on the propagation surface (see Fig. 2), a jetting position (8; “atomization region”), and a slit (7; see below for explanation of “heater”) arranged on the propagation surface and located at the right edge opposite the jetting position (see Fig. 2; similar to the instant application in Fig. 6 and 8), wherein a liquid is supplied to the slit from an ink supply unit (para. 16).
	It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to have added the slit of Niitsu to the edge of Friend’s substrate in order to stabilize the amount of liquid inside the slit thereby improving the ejection quality of the liquid (para. 17). 
	Regarding the claim limitation “the supply element at least partially overlying the heater,” one of ordinary skill in the art would be motivated to modify Friend’s wick to extend at least partially over the added slit (Niitsu; 7) because (a) Friend teaches that the wick is used to deliver the liquid, and (b) Niitsu teaches that the liquid is supply to the slit. 
Moreover, Shiokawa teaches a heating apparatus using surface acoustic waves (title) comprising a surface acoustic wave heater (1; 1a; para. 79; Fig. 1 and 3) comprising an inter-digital transducer (20, 21; Fig. 1 and 3) located on a top surface of a piezoelectric substrate (10) and a thermal reaction part (30, 35; interpreted as a heater) on the top surface (see Fig. 1 and 3; interpreted as a heater arranged on the same surface of the SAW atomizer as the atomization region and the first transducer), the thermal reaction part consists of a concavity on the surface of the piezoelectric substrate (paras. 15, 45; see also Fig. 10a-c) and can be in the form of a groove (see Fig. 10b-c; para. 57), the thermal reaction part retaining surely a heating object in the thermal reaction part and may comprise a thin film (para. 57) wherein SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating object (paras. 54 and 58; see also Fig. 7), wherein the heating temperature changes with the dependence on control requirement, especially applied voltage and excitation time (para. 60). 
As evidenced by Shiokawa, modified Friend’s slits (see Niitsu; 7; see Fig. 1-2) also function as a heater (see paras. 54 and 57-58 of Shiokawa). 
If modified Friend’s slit is not considered to be heater, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermal reaction part as in Shiokawa to Friend’s piezoelectric substrate in order to provide the beneficial result of controlling the heating temperature based on an applied voltage (Shiokawa; para. 7-9).

Regarding claim 2, modified Friend discloses the transducing includes interweaving finger electrodes (Page 5, lines 1-3). 
Regarding claims 3 and 11, modified Friend discloses that the SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating object (Shiokawa; paras. 54 and 58; see also Fig. 7).

Regarding claim 4, modified Friend discloses that the high frequency input device controls the exciting frequency, voltage and excitation time (Shiokawa; para. 22). 

Regarding claim 6, modified Friend discloses the wick in contact with the working surface for delivery of the liquid (Page 3, lines 29-31) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c).

Regarding claim 7, modified Friend discloses the wick is preferably provided by at least one paper strip (Page 3, lines 29-31).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. in view of Niitsu et al. and Shiokawa et al. as applied to claims 1 and 10 above, and further in view of Ju et al. (“Standing wave type surface acoustic wave atomizer”; of record).
Regarding claims 8 and 12, modified Friend discloses the device and method as discussed above with respect to claims 1 and 10.
However, modified Friend is silent as to a second transducer configured to generate an electrical signal that is representative of physical information of the atomization region and using the output signal to control an operation of the SAW-atomizer or to generate second surface acoustic waves that propagate along the surface of the SAW atomizer into the atomization region and into the aerosol-forming substrate in the atomization region.
	Ju teaches a new standing wave type surface acoustic wave (SAW) atomizer (abstract) comparing a progressive wave type SAW atomizer (Fig. 2a) to a standing wave type SAW atomizer (Fig. 2b), wherein the standing wave type atomizer comprises a first excitation electrode and reflector electrode (see Fig. 2b; the left excitation electrode and reflector electrode) and a second excitation electrode (see Fig. 2b; the right excitation electrode; interpreted as a second transducer), wherein the two excitation electrodes generate a standing wave by the superposition of two progressive waves (Page 571, section 2.1, Paragraph 2; interpreted generating a second surface acoustic wave that propagates along the surface of the SAW-atomizer into the atomization region and into a liquid), wherein the standing wave type SAW atomizer is used with a continuous drive (see Section 3.3) such that the distribution range of particles sizes is reduced and large-sized particles are not observed when compared to both types of progressive wave (see Fig. 11; Section 3.3), the standing wave type atomizer with continuous drive showing now second peak in particle size distribution (Section 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the SAW device of modified Friend for the standing wave type SAW atomizer of Ju in order to obtain the predictable result of atomizing a liquid using a standing wave because the modification is beneficial because a standing wave type SAW atomizer with a continuous drive decreases the distribution range of particle sizes whereby large-sized particles are not observed (Ju; Section 3.3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. in view of Niitsu et al. and Shiokawa et al. as applied to claim 1 above, and further in view of Miyazaki (JP 2008-104966; of record).
Regarding claim 9, modified Friend discloses the device as discussed above with respect to claim 1. 
However, modified Friend is silent as to the storage portion, the SAW-atomizer, and the supply element are included in a cartridge, and the device housing defines a cavity configured to receive the cartridge. 
Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. in view of Niitsu et al. and Shiokawa et al. as applied to claim 13 above, and further in view of Wensley et al. (US 2015/0216237; of record)
Regarding claim 14, modified Friend discloses the device as discussed above with respect to claim 13, wherein the apparatus is used for pulmonary delivery of a drug composition (Page 4, lines 3-5). 
However, modified Friend is silent as to at least one aerosol former and a liquid additive. 
Wensley teaches a method and system for delivering one or more compounds to a subject (abstract) comprising an agent (e.g. nicotine) mixture ejected from a piezoelectric device (1502; Fig. 15; Paragraph 163) the agent can be in a mixture of propylene glycol (interpreted as an aerosol former) and vegetable glycerin (interpreted as a liquid additive) (paragraph 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid as in Friend for the nicotine, propylene glycol, and glycerin mixture as in Wesley in order to obtain the predictable result of ejecting the nicotine mixture (Wensley; Paragraph) since Friend suggests pulmonary delivery of a drug composition (Page 4, lines 3-5). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542; of record) in view of Niitsu et al. (JP 10-34909) and Miyazaki (JP 2008-104966; of record) and in further view and/or further evidenced by Shiokawa et al. (US 2005/0083785; of record).
Regarding claim 15, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d; interpreted as the combination of the Falcon tube and the housing of the liquid reservoir) including a liquid reservoir for containing liquid to be delivered to the apparatus (Page 3, lines 32-33; “storage portion including a storage housing configured to hold an aerosol-forming substrate”);
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; “atomization region”) and a single phase unidirectional transducer (Page 3, line 27-28;  “first transducer”) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);
a wick (equivalent to a supply element and capillary element) in contact with the working surface for delivery of the liquid (Page 3, lines 29-31; “providing the aerosol-forming substrate to the atomization region”) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c); and
a signal generating means for applying an ultrasonic signal to said electrode for generating a surface acoustic wave in the working surface (Page 3, line 14-16; equivalent to a control system).
	However, Friend is silent as to a heater arranged on a same surface of the SAW-atomizer as the atomization region and the first transducer, the heater at an edge of the piezoelectric substrate opposite the atomization region, the supply element at least partially overlying the heater.
	Niitsu teaches a liquid jetting device utilizing a SAW streaming phenomenon (abstract) comprising a propagation body (1; Figs. 1-2) with a propagation surface (1a), an interdigital electrode (2) on the propagation surface (see Fig. 2), a jetting position (8; “atomization region”), and a slit (7; see below for explanation of “heater”) arranged on the propagation surface and located at the right edge opposite the jetting position (see Fig. 2), wherein a liquid is supplied to the slit from an ink supply unit (para. 16).
	It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to have added the slit of Niitsu to the edge of Friend’s substrate in order to stabilize the amount of liquid inside the slit thereby improving the ejection quality of the liquid (para. 17). 
	Regarding the claim limitation “the supply element at least partially overlying the heater,” one of ordinary skill in the art would be motivated to modify Friend’s wick to extend at least partially over the added slit (Niitsu; 7) because (a) Friend teaches that the wick is used to deliver the liquid, and (b) Niitsu teaches that the liquid is supply to the slit. 
Moreover, Shiokawa teaches a heating apparatus using surface acoustic waves (title) comprising a surface acoustic wave heater (1; 1a; para. 79; Fig. 1 and 3) comprising an inter-digital transducer (20, 21; Fig. 1 and 3) located on a top surface of a piezoelectric substrate (10) and a thermal reaction part (30, 35; interpreted as a heater) on the top surface (see Fig. 1 and 3; interpreted as a heater arranged on the same surface of the SAW atomizer as the atomization region and the first transducer), the thermal reaction part consists of a concavity on the surface of the piezoelectric substrate (paras. 15, 45; see also Fig. 10a-c) and can be in the form of a groove (see Fig. 10b-c; para. 57), the thermal reaction part retaining surely a heating object in the thermal reaction part and may comprise a thin film (para. 57) wherein SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating object (paras. 54 and 58; see also Fig. 7), wherein the heating temperature changes with the dependence on control requirement, especially applied voltage and excitation time (para. 60). 
As evidenced by Shiokawa, modified Friend’s slits (see Niitsu; 7; see Fig. 1-2) also function as a heater (see paras. 54 and 57-58 of Shiokawa). 
If modified Friend’s slit is not considered to be heater, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermal reaction part as in Shiokawa to Friend’s piezoelectric substrate in order to provide the beneficial result of controlling the heating temperature based on an applied voltage (Shiokawa; para. 7-9).
Lastly, modified Friend is silent as to providing the aerosol-forming substrate to the atomization region via the parallel microchannels, and a cartridge.
Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712